                                            Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 1 of 10




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        ANA INGRID KELLER WURTZ,                        Case No. 20-cv-2163-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         DISMISS
                                   9
                                  10        UNITED STATES CITIZENSHIP AND                   Re: Dkt. No. 14
                                            IMMIGRATION SERVICES, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Ana Ingrid Keller Wurtz applied for an EB-5 visa on June 29, 2018. In the period
                                  15   of slightly over two years since then, Defendant United States Citizenship and Immigration
                                  16   Services (“USCIS”1) has not taken action on Keller Wurtz’s application. Keller Wurtz brings this
                                  17   action seeking mandamus requiring USCIS to process her application. USCIS moves to dismiss
                                  18   for failure to state a claim on which relief may be granted under Rule 12(b)(6) of the Federal Rules
                                  19   of Civil Procedure. The Court finds the matter suitable for resolution without oral argument. For
                                  20   the reasons discussed below, the motion to dismiss is DENIED.2
                                  21           The hearing previously set for August 14, 2020 at 9:30 AM will proceed instead as a case
                                  22   management conference, at the same time and using the same remote access instructions. The
                                  23   parties need not file a case management statement.
                                  24
                                  25
                                       1
                                  26     Acting Secretary of Homeland Security Chad Wolf and Senior Official Performing the Duties of
                                       the Director of U.S. Citizenship and Immigration Services Kenneth Cuccinelli are also named as
                                  27   defendants in their official capacities. This order uses “USCIS” to refer to all defendants
                                       collectively.
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                             Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 2 of 10




                                   1   II.      BACKGROUND

                                   2            A.   Allegations of the Complaint
                                   3            Because a plaintiff’s allegations are generally taken as true in resolving a motion under

                                   4   Rule 12(b)(6), this section summarizes the allegations of Keller Wurtz’s complaint as if true.

                                   5   Nothing in this order should be construed as resolving any issue of fact that might be disputed at a

                                   6   later stage of the case.

                                   7            Keller Wurtz is a forty-nine-year-old citizen of Mexico seeking to immigrate to the United

                                   8   States with her husband and two children. Compl. (dkt. 1) ¶¶ 2, 10. Keller Wurtz works as a sales

                                   9   and marketing director for a winery in California, and currently resides in the United States based

                                  10   on a temporary E-2 work visa. Id. ¶¶ 2, 10. The passport stamp for that visa has expired, but “she

                                  11   remains in lawful E-2 status until December 1, 2020.” Id. ¶ 28. With E-2 stamp expired and no

                                  12   action on her EB-5 application, however, Keller Wurtz cannot travel internationally, which has
Northern District of California
 United States District Court




                                  13   caused her to miss important business travel to promote her employer’s wine abroad, and has

                                  14   prevented her from visiting her elderly father in Mexico, who recently had surgery. Id. ¶ 29.

                                  15            Keller Wurtz asserts that she qualifies for an EB-5 investor visa based on a $500,000

                                  16   investment that she made in 2018 in a hotel project in Oregon, and she filed a Form I-526 petition

                                  17   to obtain such a visa on June 29, 2018 and paid USCIS an application fee of $3,675. Id. ¶¶ 3, 4,

                                  18   10, 22–24, 32. USCIS approved Form I-526 petitions of other investors in the same hotel project

                                  19   more than a year ago and granted the project “exemplar” status, which Keller Wurtz asserts means

                                  20   that “the project aspects of her I-526 petition do not need adjudication.” Id. ¶ 25. Keller Wurtz’s

                                  21   application demonstrates that she received the funds for her investment lawfully as a gift from her

                                  22   father, who owns a successful manufacturing business. Id. ¶ 27. According to Keller Wurtz,

                                  23   USCIS’s delay in processing her application well beyond the 180-day timeline set by 8 U.S.C.

                                  24   § 1571 is arbitrary and unreasonable. Id. ¶ 6.

                                  25            While an applicant may request that consideration of an I-526 petition be expedited, Keller

                                  26   Wurtz asserts that such applications are “basically” only granted for applicants who “have extreme

                                  27   health problems or face grave danger in their homeland,” and that based on those restrictive

                                  28   criteria, such a request would be frivolous in her case. Id. ¶ 31. Keller Wurtz could also seek to
                                                                                          2
                                          Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 3 of 10




                                   1   renew her E-2 temporary visa passport stamp, but such renewal “can only be granted to her by the

                                   2   American Consul in Mexico City,” and has in the past required her to wait in Mexico for a period

                                   3   of months. Id. ¶ 30. Keller Wurtz also asserts that her intent to immigrate to the United States, as

                                   4   stated in her pending I-526 application, makes renewal of her E-2 stamp “uncertain.” Id.

                                   5           Keller Wurtz brings a single claim to compel agency action both under the Administrative

                                   6   Procedures Act (“APA”), 5 U.S.C. § 706, and under 28 U.S.C. § 1361, which provides for

                                   7   mandamus. Compl. ¶¶ 1, 32–35. She seeks an order requiring USCIS “to act upon [her] Form

                                   8   I-526 petition within 15 days.” Id. ¶ 37.

                                   9           B.    The Parties’ Arguments
                                  10           USCIS argues that this case should be dismissed because courts in this district have held

                                  11   delays of up to four years reasonable in the immigration context, because the time taken thus far to

                                  12   process Keller Wurtz’s application is in line with normal processing times for I-526 petitions, and
Northern District of California
 United States District Court




                                  13   because ordering expedited processing would only delay consideration of other applications,

                                  14   among other reasons. See generally Mot. (dkt. 14). Keller Wurtz contends—among other

                                  15   arguments—that Congress intended immigration petitions to be processed within 180 days,

                                  16   USCIS’s I-526 processing times have inexplicably increased recently despite fewer new

                                  17   applications and increased staffing, and no justification is apparent for two years of inaction on her

                                  18   application. See generally Opp’n (dkt. 18).

                                  19   III.    ANALYSIS
                                  20           A.    Legal Standard
                                  21           A complaint may be dismissed for failure to state a claim on which relief can be granted

                                  22   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                  23   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  24   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage

                                  25   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  26   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  27   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  28           In ruling on a motion to dismiss under Rule 12(b)(6), the court generally takes “all
                                                                                           3
                                          Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 4 of 10




                                   1   allegations of material fact as true and construe[s] them in the light most favorable to the non-

                                   2   moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal

                                   3   may be based on a lack of a cognizable legal theory or on the absence of facts that would support a

                                   4   valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading

                                   5   must “contain either direct or inferential allegations respecting all the material elements necessary

                                   6   to sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   7   562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)).

                                   8   “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

                                   9   cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

                                  10   U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual

                                  11   allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

                                  12   “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
Northern District of California
 United States District Court




                                  13   enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Rather, the claim

                                  14   must be “‘plausible on its face,’” meaning that the claimant must plead sufficient factual

                                  15   allegations to “allow the court to draw the reasonable inference that the defendant is liable for the

                                  16   misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 570).

                                  17          B.    Keller Wurtz’s Complaint States a Claim
                                  18          The APA permits a court to “compel agency action unlawfully withheld or unreasonably

                                  19   delayed.” 5 U.S.C. § 706(1). The following factors, often referred to as the “TRAC factors,”

                                  20   inform courts’ decisions whether to grant such relief:

                                  21                  (1) the time agencies take to make decisions must be governed by a
                                                      “rule of reason”[;] (2) where Congress has provided a timetable or
                                  22                  other indication of the speed with which it expects the agency to
                                                      proceed in the enabling statute, that statutory scheme may supply
                                  23                  content for this rule of reason [;] (3) delays that might be reasonable
                                                      in the sphere of economic regulation are less tolerable when human
                                  24                  health and welfare are at stake [;] (4) the court should consider the
                                                      effect of expediting delayed action on agency activities of a higher or
                                  25                  competing priority[;] (5) the court should also take into account the
                                                      nature and extent of the interests prejudiced by the delay[;] and (6) the
                                  26                  court need not “find any impropriety lurking behind agency lassitude
                                                      in order to hold that agency action is unreasonably delayed.”
                                  27
                                  28   Independence Mining Co., Inc. v. Babbit, 105 F.3d 502, 507 & n.7 (quoting Telecomms. Research
                                                                                         4
                                          Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 5 of 10




                                   1   & Action Ctr. v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984)) (alterations in original). Claims

                                   2   challenging unreasonable agency delay under the Mandamus and Venue Act of 1962, 28 U.S.C.

                                   3   § 1361, are “‘in essence’” claims “for relief under § 706 of the APA,” and courts treat them

                                   4   identically. See id. at 507 (quoting Japan Whaling Ass’n v. Am. Cetacean Soc’y, 478 U.S. 221,

                                   5   230 n.4 (1986)).

                                   6                  1.      Rule of Reason
                                   7          USCIS argues that courts in this district have generally held that delays of up to four years

                                   8   in the context of immigration applications are sufficiently reasonable to deny the sort relief that

                                   9   Keller Wurtz seeks. In Ou v. Johnson, the court granted a motion to dismiss under Rule 12(b)(6)

                                  10   where an asylum application had pending for eleven months, noting that “courts in this district

                                  11   have generally found delays of four years or less not to be unreasonable under the APA.” Ou, No.

                                  12   15-cv-03936-BLF, 2016 U.S. Dist. LEXIS 191685, at *7–10 (N.D. Cal. Feb. 16, 2016). In all
Northern District of California
 United States District Court




                                  13   three of the cases on which Ou relied for that statement, however, courts held that asylees whose

                                  14   I-485 applications for permanent resident status had been pending before USCIS—in Islam, for

                                  15   almost three years; in Kahn, for around a year since being reopened after a denial; in Dosouqi, for

                                  16   an unspecified period of time—stated a claim on which relief could be granted and thus denied

                                  17   USCIS’s motions to dismiss, but granted summary judgment for USCIS because case-specific

                                  18   facts, including each plaintiff’s admitted involvement with foreign terrorist groups, indicated that

                                  19   the delay was not unreasonable. Dosouqi v. Heinauaer, No. C 12-3946 PJH, 2013 U.S. Dist.

                                  20   LEXIS 24757, at *3–6 (N.D. Cal. Feb. 22, 2013); Islam v. Heinauer (“Islam I”), No. C 10-04222

                                  21   JSW, 2011 U.S. Dist. LEXIS 56239, at *12–13, *18–27 (N.D. Cal. May 25, 2011) (quoting Gelfer

                                  22   v. Chertoff, No. C 06-06724 WHA, 2007 U.S. Dist. LEXIS 26466, at *5 (N.D. Cal. Mar. 22,

                                  23   2007), for the generally rule that unreasonable delay will depend on the facts of a particular case);

                                  24   Khan v. Scharfen, No. 08-1398 SC, 2009 U.S. Dist. LEXIS 28948, at *5, *19–27 (N.D. Cal. Apr.

                                  25   6, 2009). In a case USCIS cites from the Central District of California, the court granted a motion

                                  26   to dismiss on the basis that a one-and-a-half-year delay was not unreasonable to resolve an EB-5

                                  27   visa application, but relied on the fact that USCIS had taken some degree of action on the

                                  28   application by issuing a request for evidence and setting a deadline for the plaintiff to respond,
                                                                                         5
                                          Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 6 of 10




                                   1   which had not yet passed at the time of the court’s decision. Shihuan Cheng v. Baran, No. CV 17-

                                   2   2001-RSWL-KSx, 2017 U.S. Dist. LEXIS 122696, at *14–16 (C.D. Cal. Aug. 3, 2017).

                                   3          In another case from this district, Judge Alsup addressed the issue as follows:

                                   4                  “What constitutes an unreasonable delay in the context of
                                                      immigration applications depends to a great extent on the facts of the
                                   5                  particular case.” [Yu v. Brown, 36 F. Supp. 2d 922, 934 (D.N.M.
                                                      1999)]. Here, respondents fail to show that the delay of petitioner’s
                                   6                  application is reasonable as a matter of law. Simply asserting that the
                                                      USCIS is awaiting the results of an FBI name check does not explain
                                   7                  why petitioner’s application has been stagnant for the past two years.
                                                      See Singh [v. Still, 570 F. Supp. 2d 1064 (N.D Cal. 2007)].
                                   8                  Respondents do not point to a single action taken during that period
                                                      of time to further the processing of petitioner’s application or a reason
                                   9                  why petitioner’s application is particularly troublesome. See id. . . . .
                                                      As in Yu, this order does not find respondents’ more than two-year
                                  10                  delay in the adjudication of petitioner’s application reasonable as a
                                                      matter of law. 36 F. Supp. 2d at 935. On this motion to dismiss, it is
                                  11                  premature to consider the exact sources of the delay to determine
                                                      whether the delay was actually unreasonable under the circumstances.
                                  12                  If the delay is found to be unreasonable after a full consideration of
Northern District of California




                                                      the surrounding facts, this Court will then have a duty to “compel”
 United States District Court




                                  13                  respondents to adjudicate the application by a deadline certain. See 5
                                                      U.S.C. 706(1).
                                  14
                                       Gelfer, 2007 U.S. Dist. LEXIS 26466, at *5–6; see also Konchitsky v. Chertoff, No. C-07-00294
                                  15
                                       RMW, 2007 WL 2070325, at *4–6 (N.D. Cal. July 13, 2007) (citing Gelfer and denying a motion
                                  16
                                       to dismiss where a plaintiff’s I-485 application had been pending for more than two years and the
                                  17
                                       record included no “particularized explanation for the delay”).
                                  18
                                              This Court agrees with the general approach that challenges to reasonableness of delay are
                                  19
                                       best considered on an evidentiary record, and respectfully disagrees with the Ou court’s
                                  20
                                       conclusion that other courts’ decisions on the distinguishable facts before them support finding a
                                  21
                                       particular period of delay reasonable as a matter of law on the pleadings. Here, Keller Wurtz
                                  22
                                       alleges that USCIS has arbitrarily failed to resolve her application for a period of around two
                                  23
                                       years, even though USCIS has already approved the specific investment project on which her
                                  24
                                       application is based as an “exemplar.” FAC ¶¶ 6, 25. Nothing on the face of her complaint
                                  25
                                       suggests that such inaction is reasonable.
                                  26
                                              USCIS asks the Court to take judicial notice of the typical processing times listed on its
                                  27
                                       website for I-526 applications. USCIS asserts that, at the time of its motion, that website indicated
                                  28
                                                                                         6
                                           Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 7 of 10




                                   1   a median processing time of 29.5 months and that ninety-three percent of applications were

                                   2   processed within 44.5 months. Mot. at 6 & n.6. As of the date of this order, the website indicates

                                   3   a median processing time of 46 months (just under four years), and that ninety-three percent of

                                   4   applications are processed within 74.5 months (slightly over six years). USCIS, “Check Case

                                   5   Processing Times,” https://egov.uscis.gov/processing-times/ (accessed Aug. 12, 2020).3 The

                                   6   Court may take judicial notice of such matters of public record. See Lee v. City of Los Angeles,

                                   7   250 F.3d 668, 688–89 (9th Cir. 2001).4 The fact that USCIS takes equally long or longer to

                                   8   adjudicate other applicants’ petitions does not in itself show that such delay is reasonable,

                                   9   particularly where USCIS’s rate of review appears to have stalled significantly in the time its

                                  10   motion has been pending, without any explanation for that decline available in the current record.5

                                  11   Moreover, USCIS concedes that it has recently shifted its method of review from first-in-first-out

                                  12   to prioritizing applications where a visa is currently available based on country-of-origin quotas.
Northern District of California
 United States District Court




                                  13   Mot. at 6 n.6. Keller Wurtz asserts, and USCIS does not dispute, that a visa is currently available

                                  14   for her application. Opp’n at 13; Reply at 4 n.3. The median processing time for all applications

                                  15   sheds little light on a reasonable time to process an application prioritized under USCIS’s new

                                  16   system, and where the investment project on which the application is based was already approved

                                  17   by USCIS as an exemplar. See Compl. ¶ 25.

                                  18          Based solely on the pleadings and facts subject to judicial notice, the Court finds that the

                                  19   first of the TRAC factors, a broad rule of reason, favors Keller Wurtz.

                                  20                  2.      Congressional Timeline
                                  21          The second factor is whether Congress has provided an expected timetable for agency

                                  22
                                       3
                                  23     An explanation of the range provided by the “Check Case Processing Times” is available at
                                       https://egov.uscis.gov/processing-times/more-info.
                                       4
                                  24     Keller Wurtz asks the Court to take judicial notice of an expert’s declaration stating that
                                       processing times for I-526 applications have drastically increased in the last few years, despite
                                  25   increased staffing and fewer new applications. The expert’s assertion that her data is based on
                                       previously available public records does not transform her declaration into a public record itself,
                                  26   Opp’n Ex. A at 1 & n.3, and the Court has no basis to determine independently whether the
                                       declaration is accurate. The Court declines to take judicial notice of the expert declaration, which
                                  27   would be more suitable for the context of summary judgment.
                                       5
                                         It is possible that the COVID-19 public health emergency has contributed at least in part to the
                                  28   recent change in USCIS’s rate of application processing, but no such explanation is apparent on
                                       the pleadings or in any source offered for judicial notice.
                                                                                         7
                                           Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 8 of 10




                                   1   action. Congress has stated, in codified statute, its “sense . . . that the processing of an

                                   2   immigration benefit application should be completed not later than 180 days after the initial filing

                                   3   of the application.” 8 U.S.C. § 1571(b). USCIS is correct that this timeline is not mandatory, but

                                   4   it nevertheless weighs in favor of finding the delay here—approximately four times Congress’s

                                   5   stated goal—to be unreasonable. See Islam v. Heinauer (“Islam II”), 32 F. Supp. 3d 1063, 1073

                                   6   (N.D. Cal. 2014) (“While the language of § 1571(b) is not mandatory, it nonetheless suffices to tip

                                   7   the second TRAC factor [in] Islam’s favor.”).6

                                   8                  3.      Nature of Interests
                                   9          The third TRAC factor instructs courts to consider that “delays that might be reasonable in

                                  10   the sphere or economic regulation are less tolerable when human health and welfare are at stake,”

                                  11   and the fifth factor looks to “the nature and extent of the interests prejudiced by the delay.”

                                  12   Independence Mining, 105 F.3d at 507 n.7. “The third and fifth factors overlap, and the Court
Northern District of California
 United States District Court




                                  13   shall evaluate them together.” Islam I, 2011 U.S. Dist. LEXIS 56239, at *24. Keller Wurtz

                                  14   alleges that she cannot travel internationally while her application is pending, and that in addition

                                  15   to professional consequences, she therefore has not been able to visit her elderly father in Mexico.

                                  16   Compl. ¶ 29. She alleges that the alternative approach of seeking to renew her E-2 visa stamp

                                  17   could require her to wait in Mexico for months, away from her home and place of business in

                                  18   California, and successful renewal would be uncertain. Id. ¶ 30. Because these alleged effects of

                                  19   USCIS’s delay go beyond merely commercial concerns, this factor weighs in favor of relief,

                                  20   although not as strongly as it might if Keller Wurtz faced persecution, medical consequences, or

                                  21   other more severe harm if not granted relief.

                                  22          USCIS has identified no countervailing interest apparent from the face of Keller Wurtz’s

                                  23   complaint or facts subject to judicial notice that counsels in favor of delay.

                                  24
                                       6
                                  25     USCIS argues that, in an earlier decision involving the same plaintiff Mohammed Sher Islam,
                                       Judge White found the second factor to weigh in favor of USCIS. Reply at 4–5. Judge White in
                                  26   fact noted that the processing time exceeding 180 days “would weigh in [the plaintiff’s] favor,”
                                       but held on summary judgment that the factor overall weighed against granting relief based on
                                  27   statutory requirements specific to the unusual circumstances of the plaintiff’s application—the
                                       need for an exemption from rules excluding members of foreign terrorist organizations from
                                  28   asylum—for which Congress had provided no timetable. Islam I, 2011 U.S. LEXIS 56239, at
                                       *22–24.
                                                                                         8
                                          Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 9 of 10




                                   1                  4.      Effect of Granting Relief

                                   2          Under the fourth factor, “the court should consider the effect of expediting delayed action

                                   3   on agency activities of a higher or competing priority.” Independence Mining, 105 F.3d at 507

                                   4   n.7.

                                   5          Some courts have held that the “effect” factor favors USCIS in similar cases because

                                   6   granting a particular applicant injunctive relief would only serve to place that applicant at the front

                                   7   of the line, delaying adjudication of other applications that might have been pending longer. See,

                                   8   e.g., Ou, 2016 U.S. Dist. LEXIS 191685, at *9–10; Pesantez v. Johnson, 2015 U.S. Dist. LEXIS

                                   9   124508, at *11–12 (E.D.N.Y. Sep. 16, 2015). That may be so, but it is not apparent from the face

                                  10   of Keller Wurtz’s complaint, or from any material for which USCIS has requested judicial notice.

                                  11   The pleadings do not show that USCIS is working at a reasonable pace to process the applications

                                  12   pending before it, or that it has prioritized those applications in a reasonable way. At this stage of
Northern District of California
 United States District Court




                                  13   the case, in the absence of an evidentiary record showing that granting relief would serve only to

                                  14   delay other applications equally deserving of consideration—or, for that matter, evidence or

                                  15   allegations to the contrary—the Court finds this factor neutral.

                                  16                  5.      Impropriety
                                  17          The sixth and final item in the TRAC collection is not so much a “factor” as an instruction

                                  18   not to place undue weight on an absence of improper motive: “the court need not find any

                                  19   impropriety lurking behind agency lassitude in order to hold that agency action is unreasonably

                                  20   delayed.” Independence Mining, 105 F.3d at 507 n.7 (internal quotation marks omitted). There is

                                  21   no allegation of impropriety here, but there need not be. This consideration, to the extent it might

                                  22   be relevant at all, does not warrant dismissal.

                                  23                                                     ***

                                  24          Based solely on the allegations of Keller Wurtz’s complaint and facts subject to judicial

                                  25   notice, the first, second, third, and fifth TRAC factors weigh, to varying degrees, in favor of

                                  26   granting relief. The remaining factors are neutral. The Court therefore finds no basis to dismiss

                                  27   Keller Wurtz’s complaint.

                                  28
                                                                                          9
                                         Case 3:20-cv-02163-JCS Document 27 Filed 08/12/20 Page 10 of 10




                                   1   IV.   CONCLUSION

                                   2         For the reasons discussed above, USCIS’s motion to dismiss is DENIED.

                                   3         IT IS SO ORDERED.

                                   4   Dated: August 12, 2020

                                   5                                              ______________________________________
                                                                                  JOSEPH C. SPERO
                                   6                                              Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   10
